Name: Commission Implementing Regulation (EU) 2018/1146 of 7 June 2018 amending Implementing Regulation (EU) 2017/892 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the fruit and vegetables and processed fruit and vegetables sectors and Regulation (EC) No 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions
 Type: Implementing Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  foodstuff;  tariff policy;  trade;  farming systems;  regions and regional policy;  EU finance
 Date Published: nan

 17.8.2018 EN Official Journal of the European Union L 208/9 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1146 of 7 June 2018 amending Implementing Regulation (EU) 2017/892 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the fruit and vegetables and processed fruit and vegetables sectors and Regulation (EC) No 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 38, Article 182(1) and (4) and Article 223 thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agriculture policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 62(2) thereof Whereas: (1) Commission Implementing Regulation (EU) 2017/892 (3) establishes rules for the application of Regulation (EU) No 1308/2013 with regard to the fruit and vegetables and processed fruit and vegetables sectors. Regulation (EU) 2017/2393 of the European Parliament and of the Council (4) has amended Regulation (EU) No 1308/2013 in particular as regards the aid in the fruit and vegetables sector. Therefore, Implementing Regulation (EU) 2017/892 should reflect the amendments to the relevant provisions of Regulation (EU) No 1308/2013. (2) Implementing rules regarding national financial assistance in the fruit and vegetables sector should be updated. (3) Details for implementation of the increase of the limit of Union financial assistance from 50 % to 60 % in Member States where producer organisations market less than 20 % of fruit and vegetables production referred to in Article 34(3)(f) of Regulation (EU) No 1308/2013 and in particular the details of the calculation of the degree of organisation of producers in a Member State should be laid down to ensure that the applications for aid and the verification of the conditions for the increase are implemented coherently throughout the Union. (4) It should also be clarified that promotion of the products as a crisis measure includes diversifying and consolidating the fruit and vegetables markets. (5) Provisions relating to annual reports on producer organisations, associations of producers organisations, including transnational organisations, and producer groups, and on operational funds, operational programmes and recognition plans should be simplified. These reports should enable the Commission to adequately monitor the sector. (6) Conditions for the application of the import duties referred to in Article 182 of Regulation (EU) No 1308/2013 which may apply to imports of certain fruit and vegetables should be clarified. (7) Where an association of producer organisations or transnational association of producer organisation implements an operational programme Member States should ensure that double funding is avoided, and that appropriate checks are carried out for the actions implemented at the level of the association of producer organisations as well as at the level of its producer organisation members, as required under Regulation (EU) No 1306/2013. (8) Annexes I and II to Implementing Regulation (EU) 2017/892 should be updated to simplify Part A of the Annual Report of Member States, common performance indicators and to remove the common baseline indicators. (9) Implementing Regulation (EU) 2017/892 should therefore be amended accordingly. (10) Point 3 of Section A of Part I of Annex VIII of Regulation (EU) No 1308/2013 sets out an obligation for Member States to notify the Commission of any increase in the limits laid down in point 2 of that section. Commission Regulation (EC) No 606/2009 (5) should be amended to provide for the details concerning the submission of this information by Member States to the Commission. (11) This Regulation should apply from the same day as Regulation (EU) 2017/2393. However, provisions that concern reporting should apply from 1 January 2019 to give Member States and the economic operators concerned sufficient time to implement the amendments set out in this Regulation. The flexibility for producer organisations provided for by the new measures and actions should apply brought by the transitional provisions must be implemented together with retroactivity in order to coincide with the application date of Regulation (EU) 2017/2393 so that the application of the amendments in Regulation (EU) No 1308/2013 is respected. (12) The conditions for the application of the new measures and actions eligible for Union financial assistance set out in Regulation (EU) No 1308/2013 should apply from the date of application of the amendments to that Regulation introduced by Regulation (EU) 2017/2393 to ensure market stability for producer organisations and their members, in particular given that those measures concern mainly crisis management and prevention and to enable them to fully benefit from the new measures. To safeguard legitimate expectations, producer organisations may choose to continue their operational programmes under the previous legal framework or to modify their operational programmes to benefit from the new measures and actions eligible for Union financial assistance as set out in Regulation (EU) No 1308/2013. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Implementing Regulation (EU) 2017/892 Implementing Regulation (EU) 2017/892 is amended as follows: (1) The following new Article 8a is inserted: Article 8a Implementation of increase of the limit of the Union financial assistance from 50 % to 60 % 1. The increase of the limit of the Union financial assistance from 50 % to 60 % for an operational programme or part of an operational programme of a recognised producer organisation as referred to in Article 34(3)(f) of Regulation (EU) No 1308/2013 shall be granted if: (a) the conditions as referred to in Article 34(3)(f) of Regulation (EU) No 1308/2013 are met in each year of implementation of the operational programme and subject to the procedure referred to Article 9(2)(g) of this Regulation; (b) a request is made by a recognised producer organisation at the time of submission of its operational programme. 2. For the purposes of the increase of the limit of the Union financial assistance from 50 % to 60 % for an operational programme or part of it, the rate of marketing of fruit and vegetable production by producer organisations referred to in Article 34(3)(f) of Regulation (EU) No 1308/2013 shall be calculated for each year of the duration of operational programme, as a portion of the value of production marketed by producer organisations in a given Member State, of the total value of the production of fruit and vegetables marketed in the given Member State for the reference period set out in Article 23(1) of Delegated Regulation (EU) 2017/891. However, Member States applying the alternative method set out in Article 23(3) of Delegated Regulation (EU) 2017/891 shall calculate the rate of marketing of fruit and vegetable production by producer organisations referred to in Article 34(3)(f) of Regulation (EU) No 1308/2013 for each year of the duration of operational programme, as a portion of the value of production marketed by producer organisations in a given Member State, of the total value of the production of fruit and vegetables marketed in the given Member State for the period from 1 January until 31 December of the year preceding the year in which the aid is approved according to Article 8 of this Regulation. 3. Member States shall notify the requesting producer organisation of the approved amount of aid, including the amount of the increase granted pursuant to Article 34(3)(f) of Regulation (EU) No 1308/2013, at the latest by 15 December of the year preceding the implementation of the operational programme, as set out in Article 8 of this Regulation. 4. Member States shall verify each year of the duration of the operational programme that the conditions for increase of the limit of the Union financial assistance from 50 % to 60 % as referred to in Article 34(3)(f) of Regulation (EU) No 1308/2013 are met.; (2) In Article 4, paragraph (1)(a) is amended as follows: (a) a description of the initial situation, based, where relevant, on the indicators listed in Table 4.1 of Annex II;; (3) In Article 9, paragraphs 6 and 7 are replaced by the following: 6. Producer organisations shall submit an application for aid regarding actions that are implemented at the level of the producer organisations in the Member State where they are recognised. If they are members of a transnational association of producer organisations, the producer organisations shall provide the Member State where the transnational association of producer organisations has its headquarters with a copy of the application. 7. Transnational associations of producer organisations shall submit an application for aid regarding actions implemented at the level of the transnational association in the Member State where that association has its headquarters. Member States shall ensure that there is no double funding risk.; (4) In Article 14, paragraph 1 is replaced by the following: 1. Member States shall adopt provisions on the conditions to be fulfilled by promotion and communication measures, including actions and activities aimed at diversification and consolidation on the fruit and vegetable markets, whether those measures relate to crisis prevention or crisis management. Those provisions shall allow for the rapid application of the measures when required. The principal aim of those measures shall be enhancing the competitiveness of the products marketed by the producer organisations and their associations in the case of serious market disturbance, loss of consumer confidence or other related problems. The specific objectives of the promotion and communication measures implemented by the producer organisations and their associations shall be: (a) increasing awareness about the quality of agricultural products produced in the Union and about the high quality standards applicable to their production in the Union; (b) increasing the competitiveness and consumption of agricultural products and of certain processed products produced in the Union and raising awareness about their quality both inside and outside the Union; (c) increasing awareness about Union quality schemes both inside and outside the Union; (d) increasing the market share of agricultural products and certain processed products produced in the Union, focusing on the markets in third countries that have the highest growth potential; and (e) contributing to the recovery of normal market conditions in the Union market in the event of serious market disturbance, loss of consumer confidence or other related problems.; (5) Chapter III is deleted; (6) Article 21 is replaced by the following: Article 21 Information and annual reports from producer groups, producer organisations and associations of producer organisations and annual reports from Member States At the request of a competent authority of a Member State, producer groups formed pursuant to Article 125e of Regulation (EC) No 1234/2007, recognised producer organisations, associations of producer organisations, transnational associations of producer organisations and producer groups shall provide any relevant information needed for drawing up of the annual report referred to in Article 54(b) of Delegated Regulation (EU) 2017/891.The structure of the annual report is set out in Annex II to this Regulation. Member States shall take the measures necessary to gather information on the number of members, the volume and the value of marketed production of producer organisations which have not submitted operational programmes. Producer organisations and producer groups referred to in Article 27 of Regulation (EU) No 1305/2013 shall be requested to provide the number of members, the volume and the value of the marketed production.; (7) In Article 33, paragraphs 3 and 4 are replaced by the following: 3. The Member State in which the transnational association of producer organisations has its head office shall: (a) have overall responsibility for the organisation of checks in respect of actions of the operational programme implemented at the level of the transnational association and of the operational fund of the transnational association and for the application of administrative penalties where such checks demonstrate that obligations have not been met; and (b) ensure the coordination of checks and payments in respect of the actions of the operational programme of the transnational association implemented outside the territory of the Member State where its head office is. 4. The actions of the operational programmes shall comply with the national rules and with the national strategy of the Member State where, in accordance with Article 9, paragraphs 6 and 7, the application for aid is submitted. However, environmental and phytosanitary measures and crisis prevention and management measures shall be subject to the rules of the Member State where these measures and actions are actually carried out.; (8) In Article 39, paragraph 1 is replaced by the following: 1. An additional import duty as referred to in Article 182(1) of Regulation (EU) No 1308/2013 may be applied to the products and during the periods listed in Annex VII to this Regulation. That additional import duty shall apply if the quantity of any of the products put into free circulation for any of the periods of application set out in that Annex exceeds the trigger volume for that product unless the imports are unlikely to disturb the Union market, or the effects of the additional import duty would be disproportionate to the intended objective.; (9) Annexes I and II are replaced by the text set out in the Annex to this Regulation. Article 2 Amendment to Regulation (EC) No 606/2009 In Regulation (EC) No 606/2009 the following new Article 12a is inserted: Article 12a Notifications of Member States' decisions allowing an increase in natural alcoholic strength 1. Member States deciding to make use of the possibility to allow an increase in the natural alcoholic strength by volume pursuant to Point 3 of Section A of Part I of Annex VIII of Regulation (EU) No 1308/2013 shall notify the Commission of this before they adopt the decision. In the notification the Member States shall specify the percentages by which the limits laid down in Point 2 of Section A of Part I of Annex VIII of Regulation (EU) No 1308/2013 have been raised, the regions and the varieties concerned by the decision and submit data and evidence showing that the climatic conditions have been exceptionally unfavourable in the regions concerned. 2. The notification shall be made in accordance with Delegated Regulation (EU) 2017/1183 (*1) and Implementing Regulation (EU) 2017/1185 (*2). 3. The notification shall be communicated by the Commission to the authorities of the other Member States through the information system put in place by the Commission. Article 3 Entry into force and application This Regulation shall enter into force on the day after its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. However, points (5), (6) and (9) of Article 1 shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Commission Implementing Regulation (EU) 2017/892 of 13 March 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the fruit and vegetables and processed fruit and vegetables sectors (OJ L 138, 25.5.2017, p. 57). (4) Regulation (EU) 2017/2393 of the European Parliament and of the Council of 13 December 2017 amending Regulations (EU) No 1305/2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), (EU) No 1306/2013 on the financing, management and monitoring of the common agricultural policy, (EU) No 1307/2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy, (EU) No 1308/2013 establishing a common organisation of the markets in agricultural products and (EU) No 652/2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material (OJ L 350, 29.12.2017, p. 15). (5) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). ANNEX ANNEX I Structure and content of a national strategy for sustainable operational programmes as referred to in Article 2 1. Duration of the national strategy To be indicated by the Member State. 2. Analysis of the situation in terms of strengths and weaknesses and potential for development, the strategy chosen to meet them and the justification of the priorities chosen as referred to in Article 36(2)(a) and (b) of Regulation (EU) No 1308/2013. 2.1. Analysis of the situation Description of the current situation of the fruit and vegetable sector using quantified data, highlighting strengths and weaknesses, disparities, needs and gaps and potential for development on the basis of the relevant indicators set out in Table 4.1 of Annex II. This description shall concern at least:  the performances of the fruit and vegetables sector: strengths and weaknesses of the sector, competitiveness and the potential for development of the producer organisations;  the environmental effects (impacts, pressures and benefits) of the fruit and vegetables production, including key trends. 2.2. The strategy chosen to meet strengths and weaknesses Description of the key areas where intervention is expected to bring the maximum value added:  relevance of the objectives set for the operational programmes, of the expected results and the extent to which they can be realistically achieved;  internal coherence of the strategy, existence of mutually reinforcing interactions and possible conflicts or contradictions between the operational objectives of different actions selected;  complementarity and consistency of the actions selected with other national or regional actions, and with activities supported through Union funds, in particular with the rural development and promotion programmes;  expected results and impact compared to the baseline situation and their contribution to Union objectives. 2.3. Impact from the previous national strategy (where applicable) Description of results and impact of operational programmes implemented in the recent past. 3. Objectives of operational programmes and performance indicators as referred to in Article 36(2)(c) of Regulation (EU) No 1308/2013 Description of the types of actions selected as eligible for support (non-exhaustive list), the objectives pursued, the verifiable targets and the indicators that allow the progress towards achievement of the objectives, efficiency and effectiveness to be assessed. 3.1. Requirements concerning all or several types of actions Member States shall ensure that all the actions included in the national strategy and in the national framework are verifiable and controllable. Where the assessment during the implementation of the operational programmes reveals that the requirements of verifiability and controllability are not met, the actions concerned shall be adjusted accordingly or deleted. Where support is granted on the basis of standard flat rates or scales of unit costs, Member States shall ensure that the relevant calculations are adequate and accurate and established in advance on the basis of a fair, equitable and verifiable calculation. Environmental actions shall comply with the requirements set out in Article 33(5) of Regulation (EU) No 1308/2013. Member States shall adopt safeguards, provisions and checks for ensuring that actions selected as eligible for support are not also supported by other relevant instruments of the common agricultural policy, in particular by rural development and promotion programmes or other national or regional schemes. Effective safeguards in place pursuant to Article 33(6) of Regulation (EU) No 1308/2013, to protect the environment from possible increased pressures coming from investments supported under operational programmes, and eligibility criteria adopted pursuant to Article 36(1) of that Regulation, for ensuring that investments on individual holdings supported under operational programmes respect the objectives set out in Article 191 TFEU and in the seventh Union environment action programme. 3.2. Specific information required for types of actions aimed at the attainment of the objectives set out or referred to in Article 33(1) of Regulation (EU) No 1308/2013 (to be filled only for the types of actions selected). 3.2.1. Acquisition of fixed assets  types of investments eligible for support,  other forms of acquisition eligible for support, e.g. renting, leasing,  details on eligibility conditions for support. 3.2.2. Other actions  description of the types of actions eligible for support,  details on eligibility conditions for support. 4. Designation of competent authorities and responsible bodies Designation by the Member State of the national authority responsible for the management, monitoring and evaluation of the national strategy. 5. A description of the monitoring and evaluation systems The performance indicators set out by the national strategy shall comprise the indicators provided for in Article 4 and listed in Table 4.1 of Annex II. Where deemed appropriate, the national strategy shall specify additional indicators reflecting national or regional needs, conditions and objectives specific to the national operational programmes. 5.1. Assessment of the operational programmes and reporting obligations for producer organisations as referred to in Article 36(2)(d) and (e) of Regulation (EU) No 1308/2013. Description of the monitoring and evaluation requirements and procedures in relation to operational programmes, including the reporting obligations for producer organisations. 5.2. Monitoring and evaluation of the national strategy Description of the monitoring and evaluation requirements and procedures in relation to the national strategy. ANNEX II Annual Report Part A STRUCTURE OF THE ANNUAL REPORT  PART A These forms constitute the part A of the annual report that the competent authorities of the Member States are required to transmit to the European Commission by 15 November each year in the year following the calendar year covered by the report. These forms are based on the reporting requirements set out in Article 54(b) and in Annex V to Commission Delegated Regulation (EU) 2017/891, laying down detailed rules for the application of Regulation (EU) No 1308/2013 in respect of the fruit and vegetables and processed fruit and vegetables sectors. 1. Administrative information Table 1.1. Changes to national legislation adopted to implement Section 3 of Chapter II of Title I and Sections 1, 2 and 3 of Chapter III of Title II of Regulation (EU) No 1308/2013 (for the fruit and vegetables sector) Table 1.2. Changes relating to the national strategy for sustainable operational programmes applicable to operational programmes 2. Information on producer organisations, transnational producer organisations, associations of producer organisations, transnational association of producer organisations and producer groups Table 2.1. Producer organisations Table 2.2. Transnational producer organisations Table 2.3. Associations of producer organisations Table 2.4. Transnational associations of producer organisations Table 2.5. Producer groups 3. Information related to expenditures Table 3.1. Expenditures related to producer organisations, transnational producer organisations, associations of producer organisations and transnational associations of producer organisations Table 3.2. Total expenditures of operational programmes for producer organisations, transnational producer organisations, associations of producer organisations and transnational associations of producer organisations Table 3.3. Total expenditures for producer groups Table 3.4. Withdrawals 4. Monitoring of operational programmes/recognition plans Table 4.1. Indicators as regards producer organisations and transnational producer organisations, associations of producer organisations and transnational associations of producer associations Table 4.2. Indicators for producer groups Explanatory notes Abbreviations Common market organisation CMO Producer group PG Producer organisation PO Transnational producer organisation TPO Association of producers organisation APO Transnational association of producers organisation TAPO Operational fund OF Operational programme OP Value of marketed production VMP Member State MS Country codes Country name (source language) Short name (English) Code Belgique/BelgiÃ « Belgium BE Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  (*1) Bulgaria BG Ã eskÃ ¡ republika Czech Republic CZ Danmark Denmark DK Deutschland Germany DE Eesti Estonia EE Ã ire/Ireland Ireland IE Ã Ã »Ã »Ã ¬Ã ´Ã ± (*1) Greece EL EspaÃ ±a Spain ES France France FR Italia Italy IT Ã Ã ÃÃ Ã ¿Ã  (*1) Cyprus CY Latvija Latvia LV Lietuva Lithuania LT Luxembourg Luxembourg LU MagyarorszÃ ¡g Hungary HU Malta Malta MT Nederland Netherlands NL Ã sterreich Austria AT Polska Poland PL Portugal Portugal PT Republika Hrvatska Croatia HR RomÃ ¢nia Romania RO Slovenija Slovenia SI Slovensko Slovakia SK Suomi/Finland Finland FI Sverige Sweden SE United Kingdom United Kingdom UK Region codes Vlaams Gewest BE2 RÃ ©gion Wallonne BE3 The indication of the region concerned on the cover page of each section and at the beginning of each table is an option for any Member State that finds it more appropriate to provide a regional breakdown. Code number (ID) of POs, TPOs, APOs, TAPOs and PGs The code number of each PO, TPO, APO, TAPO or PG is UNIQUE. If a PO, TPO, APO, TAPO or PG has its recognition withdrawn, the same code number should never be used again. Monetary values All monetary values should be expressed in euro, except for those Member States that use a national currency. A NATIONAL CURRENCY  box is present at the TOP of Tables. Currency The box should indicate the code of the national currency used. CODE Euro EUR Pound sterling GBP Contact point for communication Member State: Year: Region: Organisation Name Postal address Contact person 1 Family name First name Job Title Email address Business phone Business fax Contact person 2 Family name First name Job Title Email address Business phone Business fax Annual Report  Part A Member State: Year: Region: SECTION 1 ADMINISTRATIVE INFORMATION Table 1.1. Changes to national legislation adopted in order to implement Section 3 of Chapter II of Title I of Regulation (EU) No 1308/2013 (for the fruit and vegetables sector) National legislation Title Publication in the OJ of the Member State Hyperlink Table 1.2. Changes to the national strategy for sustainable operational programmes applicable to operational programmes National strategy Changes to the national strategy (1) Hyperlink Annual Report  Part A Member State: Year: Region: SECTION 2 INFORMATION RELATED TO POs, TPOs, APOs, TAPOs AND PGs Table 2.1. Producer organisations Total number of recognised POs Total number of suspended POs Total number of POs for which the recognition was withdrawn Total number of POs that merged with another (or more) PO(s)/APO(s)/TPO(s)/TAPO(s) Total number of POs concerned Total number of new PO(s)/APO(s)/TPO(s)/TAPO(s) New ID number(s) Number of members of POs Total Legal entities Natural persons Number of fruit and/or vegetable producers Total number of POs implementing an operational programme  recognised POs  suspended POs  POs subject to merger Part of the production intended for the fresh market Value Volume (tonnes) Part of the production intended for processing Value Volume (tonnes) Total area under fruit and vegetables production (ha) (*2) Table 2.2. Transnational producer organisations (2) Total number of recognised TPOs  Number of PO members  List of MS where PO members have their head office Total number of suspended TPOs  Number of PO members  List of MS where PO members have their head office Total number of TPOs for which the recognition was withdrawn  Number of PO members  List of MS where PO members have their head office Total number of TPOs that merged with another (or more) TPO(s)/TAPO(s) Total number of TPOs concerned Total number of new TPO(s)/TAPO(s) New ID number(s) Number of members of TPOs Total Legal entities Natural persons Number of fruit and/or vegetable producers Total number of TPOs implementing an operational programme  recognised TPOs with entire OP with partial OP  suspended TPOs with entire OP with partial OP  TPOs subject to merger with entire OP with partial OP Part of the production intended for the fresh market Value Volume (tonnes) Part of the production intended for processing Value Volume (tonnes) Total area under fruit and vegetables production (ha) (*3) Table 2.3. Associations of producer organisations (3) Total number of recognised APOs  Number of PO members Total number of suspended APOs  Number of PO members Total number of APOs for which the recognition was withdrawn  Number of PO members Total number of APOs that merged with another (or more) APO(s)/TAPO(s) Total number of APOs concerned Total number of new APO(s)/TAPO(s) New ID number(s) Number of members of APOs Total Legal entities Natural persons Number of fruit and/or vegetable producers Total number of APOs implementing an operational programme  recognised APOs with entire OP with partial OP  suspended APOs with entire OP with partial OP  APOs subject to merger with entire OP with partial OP Part of the production intended for the fresh market Value Volume (tonnes) Part of the production intended for processing Value Volume (tonnes) Total area under fruit and vegetables production (ha) (*4) Table 2.4. Transnational associations of producer organisations (4) Total number of recognised TAPOs  Number of PO/TPO/APO members  List of MS where PO/TPO/APO members have their head office Total number of suspended TAPOs  Number of PO/TPO/APO members  List of MS where PO/TPO/APO members have their head office Total number of TAPOs for which the recognition was withdrawn  Number of PO/TPO/APO members  List of MS where PO/TPO/APO members have their head office Total number of TAPOs that merged with another (or more) TAPO(s) Total number of TAPO(s) concerned Total number of new TAPO(s) New ID number(s) Number of members of TAPOs Total Legal entities Natural persons Number of fruit and/or vegetable producers Total number of TAPOs implementing an operational programme  recognised TAPOs with entire OP with partial OP  suspended TAPOs with entire OP with partial OP  TAPOs subject to merger with entire OP with partial OP Part of the production intended for the fresh market Value Volume (tonnes) Part of the production intended for processing Value Volume (tonnes) Total area under fruit and vegetables production (ha) (*5) Table 2.5. Producer groups Total number of recognised PGs Total number of suspended PGs Total number of PGs for which the recognition was withdrawn Total number of PGs which have become POs Total number of PGs that merged with another (or more) PG(s) Total number of PGs concerned Total number of new PGs New ID number(s) Number of members of PGs Total Legal entities Natural persons Number of fruit and/or vegetable producers Part of the production intended for the fresh market Value Volume (tonnes) Part of the production intended for processing Value Volume (tonnes) Total area under fruit and vegetables production (ha) (*6) Annual Report  Part A Member State: Year: Region: SECTION 3 EXPENDITURES INFORMATION Table 3.1. Expenditures related to POs, TPOs, APOs and TAPOs All POs All TPOs All APOs All TAPOs Operational Fund Total approved  Amount of the financial contribution of the organisation and/or organisation's members  Amount of the Union financial assistance Final Operational Fund Total spent  Amount of the financial contribution of the organisation's members  Amount of the Union financial assistance National financial assistance Amount of the National financial assistance actually paid Estimated amount of the National financial assistance actually paid to be reimbursed by the EU List of the beneficiary regions under Article 35 of Regulation (EU) No 1308/2013 Value of marketed production (calculated in accordance with Article 22 of Regulation (EU) 2017/891) (Data in Euro or national currency) Table 3.2. Total actual expenditures of operational programmes for POs, TPOs, APOs and TAPOs Actions/Measures Article 2(f)and (g) of Regulation (EU) 2017/891 Objectives Articles 33(1) and (3) and 152(1)(c) of Regulation (EU) No 1308/2013 Total actual expenditures (Euro or national currency) All POs All TPOs All APOs All TAPOs Investments Planning of production Improvement of product quality Boosting products' commercial value Environmental measures Crisis prevention and management Research Research and experimental production Planning of production Improvement of product quality Boosting products' commercial value Environmental measures Quality schemes (EU and national) and measures related to quality improvement Improvement of product quality Promotion and communications Boosting products' commercial value Promotion of the products Crisis prevention and management Training and exchange of best practices Planning of production Improvement of product quality Boosting products' commercial value Environmental measures Crisis prevention and management Advisory services and technical assistance Planning of production Improvement of product quality Boosting products' commercial value Environmental measures Organic production Environmental measures Integrated production Improved use or management of water, including water saving and drainage Actions to conserve soil Actions to create or maintain habitat favourable for biodiversity or to maintain the landscape, including the conservation of historical features Actions favouring energy saving (excluding transport) Action related to reduction of waste production and to improve waste management Transport Marketing Setting-up mutual funds Crisis prevention and management Replenishment of mutual funds Replanting of orchards Market withdrawal  Free distribution  Other Green-harvesting Non-harvesting Harvest insurance Coaching Administrative costs Planning of production Improvement of product quality Boosting products' commercial value Environmental measures Crisis prevention and management Research Others Planning of production Improvement of product quality Boosting products' commercial value Environmental measures Note: Regulation (EU) No 1308/2013 provides for the following objectives:  Planning of production Articles 33(1)(a) and 152(1)(c)(i),(ii) and (xi)  Improvement of product quality Articles 33(1)(b) and 152(1)(c)(i),(iv) and (vi)  Boosting products' commercial value Articles 33(1)(c) and 152(1)(c)(i),(ii),(iii),(iv),(ix) and (xi)  Promotion of the products Article 33(1)(d) and 152(1)(c)(vi) and (ix)  Environmental measures Articles 33(1)(e) and 152(1)(c)(iii),(iv), (v),(vii) and (viii)  Crisis prevention and management Articles 33(1)(f), 33(3)(a) and 152(1)(c)(iv) and (xi)  Research Article 152(1)(c)(iv) Table 3.3. Total actual expenditures for Producer Groups Total actual expenditures for all PGs (Euro or national currency) PG investments Investments required to attain recognition for PGs  amount of the Union financial assistance  amount of the MS financial assistance  amount of the PG's/PG member contribution Table 3.4. Withdrawals Total annual volume (tonnes) Total expenditure (Euro or national currency) Amount of EU financial assistance Free distribution (tonnes) Composting (tonnes) Processing industry (tonnes) Other destination (tonnes) Products in Annex IV to Regulation (EU) 2017/891 Cauliflowers Tomatoes Apples Grapes Apricots Nectarines Peaches Pears Aubergines Melons Watermelons Oranges Mandarins Clementines Satsumas Lemons Other products Total Annual Report  Part A Member State: Year: Region: SECTION 4 MONITORING OF OPERATIONAL PROGRAMMES The indicators related to actions undertaken by recognised producer organisations, associations of producer organisations, transnational organisations and producer groups under an operational programme/recognition plan does not necessarily capture all the factors that may intervene and affect the outputs, results and impact of an operational programme/recognition plan. In this context, the information provided by the indicators should be interpreted in the light of quantitative and qualitative information relating to other key factors contributing to the success or failure of the programme/plan's implementation. In case Member States use samples for the calculation of indicators, the size of the sample, its representativeness and its other constituting elements shall be communicated to the Commission services, together with the annual report. Table 4.1. Indicators as regards POs, TPOs, APOs and TAPOs Actions/Measures Article 2(f)and (g) of Regulation (EU) 2017/891 Objectives Articles 33(1) and (3) and 152(1)(c) of Regulation (EU) No 1308/2013 Indicators All POs All TPOs All APOs All TAPOs Investments (5) Planning of production Number of holdings Total value Improvement of product quality Number of holdings Total value Boosting products' commercial value Number of holdings Total value Total value of marketed production/Total volume of marketed production (Euro or national currency/kg) Environmental measures Number of holdings Total value Crisis prevention and management Number of holdings Total value Research Number of holdings Total value Research and experimental production Planning of production Total value Number of holdings Improvement of product quality Total value Number of holdings Boosting products' commercial value Total value Number of holdings Environmental measures Number of holdings Total value Quality schemes (EU and national) (6) and measures related to quality improvement Improvement of product quality Area of PDO/PGI/TSG (7) (ha) Number of holdings Volume (tonnes) Promotion and communications (8) Boosting products' commercial value Number of holdings Number of promotion campaigns Promotion of the products Number of holdings Number of promotion campaigns Crisis prevention and management Number of holdings Number of promotion campaigns Training and exchange of best practices Planning of production Number of holdings Number of actions Improvement of product quality Number of holdings Number of actions Boosting products' commercial value Number of holdings Number of actions Environmental measures Number of holdings Number of actions Crisis prevention and management Number of holdings Number of actions Advisory services and technical assistance Planning of production Number of holdings Number of actions Improvement of product quality Number of holdings Number of actions Boosting products' commercial value Number of holdings Number of actions Environmental measures Number of holdings Number of actions Organic production Environmental measures Area under organic production of fruit and/or vegetables (ha) Number of holdings Integrated production Area under integrated production of fruit and/or vegetables (ha) Number of holdings Improved use or management of water, including water saving and drainage Area under fruit and vegetable production subject to reduction in use of water (ha) Number of holdings Difference of volume (m3) (n  1/n) Actions to conserve soil Area under fruit and vegetable production at risk of soil erosion where anti-erosion measures are implemented (ha) (9) Number of holdings Difference of fertiliser use per ha (tonnes/ha) (n  1/n) Actions to create or maintain habitat favourable for biodiversity or to maintain the landscape, including the conservation of historical features Area concerned by actions contributing to habitat and biodiversity protection (ha) Number of holdings Actions favouring energy saving (excluding transport) Area under fruit and vegetable production subject to reduction in use of energy (ha) Number of holdings Difference of energy consumption (n  1/n): Solids (tonnes/volume of marketed production) Liquids (L/volume of marketed production) Gas (m3/volume of marketed production) Electricity (kwh/volume of marketed production) Action related to reduction of waste production and to improve waste management Number of holdings Difference of volume of waste (m3/volume of marketed production) (n  1/n) Difference of volume of packaging (m3/volume of marketed production) (n  1./n) Transport Difference of energy consumption (n  1./n): Liquids (L/volume of marketed production) Gas (m3/volume of marketed production) Electricity (kwh/volume of marketed production) Marketing Number of holdings Number of actions Setting-up mutual funds (10) Crisis prevention and management Number of holdings Replenishment of mutual funds (11) Number of holdings Replanting of orchards Areas concerned (ha) Market withdrawal (11) Number of actions undertaken Green-harvesting (12) Number of actions undertaken Area concerned (ha) Non-harvesting (12) Number of actions undertaken Area concerned (ha) Harvest insurance Number of holdings Coaching Number of actions undertaken Others Planning of production Number of holdings Improvement of product quality Number of holdings Boosting products' commercial value Number of holdings Environmental measures Number of holdings Table 4.2. Indicators as regards Producer Groups Indicator Number PG investments Investments required to attain recognition for PGs Number of members of PGs Number of PGs which have been recognised as POs (*1) Latin transliteration: Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  = Bulgaria; Ã Ã »Ã »Ã ¬Ã ´Ã ± = EllÃ ¡da; Ã Ã ÃÃ Ã ¿Ã  = KÃ ½pros. (1) Summary of the changes introduced to the national strategy during the year reported. (*2) excluding mushrooms (2) This table refers to Member States where the head offices of TPOs are located. The total area refers to areas exploited by TPOs' members, namely POs, growers belonging to POs members to the TPO and growers members to the TPO. (*3) excluding mushrooms (3) This table refers to Member States where the head offices of APOs are located. The total area refers to areas exploited by APOs' members, namely POs, growers belonging to POs members to the APOs. (*4) excluding mushrooms (4) This table refers to Member States where the head offices of TAPOs are located. The total area refers to areas exploited by TAPOs' members, namely POs, growers belonging to POs members to the TAPOs. (*5) excluding mushrooms (*6) excluding mushrooms (5) Including non-productive investments linked to the achievement of commitments undertaken under the operational programme. (6) Refers to a set of detailed obligations concerning the production methods (a) the respect of which is subject to independent inspection, and (b) that result in a final product the quality of which (i) goes significantly beyond the normal commercial standards as regards public health, plant health or environmental standards and (ii) responds to current and foreseeable market opportunities. It is proposed that the main types of quality schemes  cover the following: (a) certified organic production; (b) protected geographical indications and protected designations of origin, (c) certified integrated production, (d) private certified product quality schemes. (7) Protected designations of origin/Protected Geographical Indications/Traditional Speciality Guaranteed (8) Each day of a promotion/communication campaign counts as one action. (9) At risk of soil erosion  shall mean any sloping plot with an inclination higher than 10 %, whether or not anti-erosion measures (e.g. soil cover, crop rotation, etc.) have been taken. Where the relevant information is available, a Member State may instead use the following definition: At risk of soil erosion  shall mean any plot with a predicted loss of soil exceeding the rate of natural soil formation, whether or not anti-erosion measures (e.g. soil cover or crop rotation) have been taken. (10) Actions relating to the setting up/refilling of different mutual funds count as different actions. (11) Market withdrawal of the same product in different periods of the year and market withdrawals of different products count as different actions. Each market withdrawal operation for a given product counts as one action. (12) Green-harvesting and non-harvesting of different products count as different actions. Green harvesting and non-harvesting of the same product count as one action, regardless of the number of days they take, the number of holdings participating and the number of plots or hectares concerned.